Exhibit 10.1

 

FOURTH AMENDMENT TO
THERMOGENESIS HOLDINGS, INC.

AMENDED 2016 EQUITY INCENTIVE PLAN

 

THIS FOURTH AMENDMENT TO THE THERMOGENESIS HOLDINGS, INC. AMENDED 2016 EQUITY
INCENTIVE PLAN (this “Amendment”) is adopted and approved by the Board of
Directors of ThermoGenesis Holdings, Inc., a Delaware corporation (the
“Company”), as of June 4, 2020. Capitalized terms used but not otherwise defined
herein shall have the respective meanings ascribed to them in the Plan (as
defined below).

 

WHEREAS, the Board of Directors of the Company adopted the ThermoGenesis
Holdings, Inc. 2016 Equity Incentive Plan (the “Plan”) on July 7, 2016, subject
to stockholder approval of the Plan within twelve (12) months after such date;

 

WHEREAS, under the Plan as originally adopted, an aggregate of 32,500 shares of
Company common stock were made available for the issuance of awards under the
Plan;

 

WHEREAS, the Board of Directors amended the Plan on March 16, 2017 to increase
the aggregate number of shares available for awards under the Plan to 60,000
(the “March 2017 Amendment”), and the Plan (as amended by the March 2017
Amendment) was approved by the stockholders of the Company on May 5, 2017;

 

WHEREAS, the Board of Directors further amended the Plan on November 13, 2017
to, among other things, increase the aggregate number of shares available for
awards under the Plan to 132,500 (the “November 2017 Amendment”), and the Plan
(as amended by the November 2017Amendment) was approved by stockholders on June
22, 2018;

 

WHEREAS, the Board of Directors further amended the Plan on December 14, 2018
to, among other things, increase the aggregate number of shares available for
awards under the Plan to 392,500 (the “December 2018 Amendment”);

 

WHEREAS, the December 2018 Amendment was approved by the stockholders of the
Company on May 30, 2019; and

 

WHEREAS, the Company desires to further amend the Plan as set forth herein.

 

NOW, THEREFORE, BE IT RESOLVED, that the Amended Plan be and hereby is amended
as follows:

 

1.     Section 4(a) of the Amended Plan is hereby amended by deleting said
section in its entirety and replacing it with the following:

 

 

--------------------------------------------------------------------------------

 

 

 

(a)

SharesAvailable. Subject to adjustment as provided in Section 4(c) of the Plan,
the aggregate number of Shares that may be issued under all Awards under the
Plan shall be 1,273,000 Shares.

 

2.     Section 6(a)(iv)(A) of the Amended Plan is hereby amended by deleting
said section in its entirety and replacing it with the following:

 

 

(A)

The aggregate number of Shares that may be issued under all Incentive Stock
Options under the Plan shall be 1,273,000 Shares.

 

3.     This Amendment shall become null and void on the first anniversary of the
date of this Amendment if the Amendment is not duly approved by the stockholders
of the Company prior to the first anniversary of the date of this Amendment.

 

4.     This Amendment shall be and is hereby incorporated in and forms a part of
the Amended Plan.

 

5.     Except as specifically set forth herein, the Plan, as amended prior to
the date hereof, shall remain in full force and effect.

 

IN WITNESS WHEREOF, this Amendment is executed by the duly elected Secretary of
the Company effective as of the date first set forth above.

 

 

 

 

 

_________________________________
Jeff Cauble, Secretary

 

2